—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a secretary after she was criticized by her supervisor for her failure to give advance notice of anticipated absences and was penalized with a two-day suspension from work without pay. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she left her employment for personal and noncompelling reasons. We affirm. The inability to get along with a supervisor who is perceived as unduly critical has been found not to constitute good cause for leaving employment (see, Matter of Mielewski [Sweeney], 227 AD2d 805, 806) as has resigning in order to avoid an anticipated discharge (see, Matter of Wilson [Sweeney], 223 AD2d 903). The conflict between claimant’s assertion that she was fired and that of her employer asserting that claimant voluntarily resigned presented an issue of credibility for resolution by the Board (see, Matter of Bradley [Hudacs], 190 AD2d 949, 949-950).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.